This is an appeal from an order and judgment of the Broome County Court reversing a judgment obtained by the plaintiffs in Binghamton City Court. The action was brought to recover upon a note for $244, which represented part payment upon the purchase price of a secondhand automobile pursuant to a conditional sales contract. The automobile was repossessed but was not resold according to the provisions of law relative to conditional sales as set forth in section 80-e of the Personal Property Law. Accordingly, the defendant Benjamin, the vendee under the sales contract, was discharged from further liability. The defendant Doolittle, being an accommodation signer, was likewise discharged and" released’ under section 201 of the Negotiable Instruments Law. The method engaged in by these plaintiffs, whereby the price of the secondhand automobile in question was stated to be $675, whereas the actual cash paid, together with the trade-in allowance and two notes, total over $1,200, is condemned by this court. 'This manner of compelling a purchaser to pay such exorbitant *938so-called “ finance and carrying ” charges on an installment basis leans toward usurious practice and certainly is an insidious form of fraud. The order and judgment of the Broome County Court should be affirmed, with costs. Judgment and order of Broome County Court unanimously affirmed, with costs. Present — Hill, P. J., Crapser, Heffernan, Sehenek and Poster, JJ.